                                             Case 2:21-cv-00241-GMN-DJA Document 13
                                                                                 10 Filed 06/11/21
                                                                                          06/09/21 Page 1 of 13




                                         1   Margaret A. McLetchie, Nevada Bar No. 10931
                                             Alina M. Shell, Nevada Bar No. 11711
                                         2   Leo S. Wolpert, Nevada Bar No. 12658
                                         3   MCLETCHIE LAW
                                             602 South Tenth Street
                                         4   Las Vegas, NV 89101
                                             Telephone: (702) 728-5300
                                         5   Facsimile: (702) 425-8220
                                         6   Email: maggie@nvlitigation.com

                                         7   Jennifer L. Braster, Nevada Bar No. 9982
                                             NAYLOR & BRASTER
                                         8   1050 Indigo Drive, Suite 200
                                         9   Las Vegas, NV 89145
                                             Telephone: (702) 420-7000
                                        10   Facsimile: (702) 420-7001
                                             Email: jbraster@nblawnv.com
                                        11
                                             Counsel for Plaintiffs, Genoa Jones and Cornell Tinsley
                                        12
                                                                      UNITED STATES DISTRICT COURT
                                        13
(702)728-5300 (T) / (702)425-8220 (F)




                                                                             DISTRICT OF NEVADA
                                        14
     602 SOUTH TENTH STREET


      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15   GENOA JONES and CORNELL TINSLEY,                Case. No.: 2:21-cv-00241-GMN-DJA
                                             individuals,
                                        16
                                                            Plaintiffs,
                                        17
                                                     vs.
                                        18
                                        19   CITY OF NORTH LAS VEGAS, Nevada, a              [PROPOSED] STIPULATED
                                        20   Municipal Corporation; SERGEANT SCOTT           PROTECTIVE ORDER
                                             SALKOFF, an individual; and OFFICER
                                        21   MICHAEL ROSE, an individual,
                                        22                  Defendants.
                                        23            Plaintiffs GENOA JONES and CORNELL TINSLEY and Defendants CITY OF
                                        24   NORTH LAS VEGAS, SERGEANT SCOTT SALKOFF, and OFFICER MICHAEL ROSE
                                        25   by their respective counsel, having agreed to the following and for good cause under Rule
                                        26   26(c)(1) of the Federal Rules of Civil Procedure, IT IS HEREBY ORDERED as follows:
                                        27            1.     PURPOSES AND LIMITATIONS.
                                        28            Disclosure and discovery activity in this action may involve production of


                                                                                         1
                                             Case 2:21-cv-00241-GMN-DJA Document 13
                                                                                 10 Filed 06/11/21
                                                                                          06/09/21 Page 2 of 13




                                         1   confidential, proprietary, or private information for which special protection from public
                                         2   disclosure may be warranted under Rule 26(c)(1) of the Federal Rules of Civil Procedure.
                                         3   The parties acknowledge that this Order does not confer blanket protections on all
                                         4   disclosures or responses to discovery and that the protection it affords extends to only the
                                         5   limited information or items that are entitled under law to treatment as confidential.
                                         6             2.      SCOPE.
                                         7             All documents produced in the course of discovery, all responses to discovery
                                         8   requests, and all deposition testimony and exhibits and any other materials which may be
                                         9   subject to discovery (hereinafter collectively “Discovery Material”) shall be subject to this
                                        10   stipulated protective order concerning confidential information as set forth below. A copy
                                        11   of this Order must be included with any subpoena to any third party. Any party, or any third
                                        12   party who produces documents in this litigation, may designate documents as Confidential
                                        13   but only after review of the documents by an attorney who has, in good faith, determined
(702)728-5300 (T) / (702)425-8220 (F)




                                        14   that the documents contain “Confidential Information,” as defined below, and pursuant to
     602 SOUTH TENTH STREET


      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15   the procedure set forth below.
                                        16             3.      CONFIDENTIAL INFORMATION.
                                        17             “Confidential Information” shall mean information meriting special protection
                                        18   under the Federal Rules of Civil Procedure and applicable case law. Confidential
                                        19   Information does not include information that (a) is in the public domain at the time of
                                        20   disclosure; (b) becomes part of the public domain through no fault of the Receiving Party;
                                        21   (c) the Receiving Party can show was in its rightful and lawful possession at the time of
                                        22   disclosure; or (d) the Receiving Party lawfully receives from a Non-party later without
                                        23   restriction as to disclosure.
                                        24             4.      OTHER DEFINITIONS.
                                        25             Party: any party to this action, including all of its officers, directors, agents, and
                                        26   attorney(s) of record for a Party in this action (including their associates, paralegals, and
                                        27   support/ clerical staff).
                                        28             Non-party: any individual, corporation, association, or natural person or entity


                                                                                            2
                                             Case 2:21-cv-00241-GMN-DJA Document 13
                                                                                 10 Filed 06/11/21
                                                                                          06/09/21 Page 3 of 13




                                         1   other than a party.
                                         2             Protected Material: any Discovery Material containing Confidential Information
                                         3   that is designated by a Party or Non-party as “CONFIDENTIAL,” unless the Receiving
                                         4   Party challenges the confidentiality designation and (a) the Court decides such material is
                                         5   not entitled to protection as confidential; (b) the Designating Party fails to apply the Court
                                         6   for an order designating the material confidential within the time period specified below; or
                                         7   (c) the Designating Party withdraws its confidentiality designation in writing.
                                         8             Producing Party: a Party or Non-party that produces Discovery Material in this
                                         9   action.
                                        10             Receiving Party: a Party that receives Discovery Material from a Producing Party.
                                        11             Designating Party: a Party or Non-party that designates Discovery Material as
                                        12   “CONFIDENTIAL”. The Party or Non-party designating information or items as Protected
                                        13   Material bears the burden of establishing good cause for the confidentiality of all such items.
(702)728-5300 (T) / (702)425-8220 (F)




                                        14             Challenging Party: a party that elects to initiate a challenge to a Designating
     602 SOUTH TENTH STREET


      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15   Party’s confidentiality designation.
                                        16             Confidentiality Log: a Confidentiality Log must accompany any production of
                                        17   documents designated as “CONFIDENTIAL” that includes the Bates numbers of the
                                        18   documents designated (or the portions thereof) as “Confidential” and the basis for doing so.
                                        19   Each Producing Party shall keep this log cumulatively and re-produce it every time they
                                        20   designate something as “CONFIDENTIAL” so that it is a cumulative record of what the
                                        21   party has marked “CONFIDENTIAL.”
                                        22             5.     FORM AND TIMING OF DESIGNATION.
                                        23             Protected Material shall be so designated by the Producing Party by placing or
                                        24   affixing the word “CONFIDENTIAL” on the document in a manner which will not interfere
                                        25   with the legibility of the document and which will permit complete removal of the
                                        26   “Confidential” designation. A Confidentiality Log must accompany any production of
                                        27   Protected Material that includes the Bates numbers of the documents designated (or portions
                                        28   thereof) as “CONFIDENTIAL” and the basis for doing so. Documents shall be designated


                                                                                            3
                                             Case 2:21-cv-00241-GMN-DJA Document 13
                                                                                 10 Filed 06/11/21
                                                                                          06/09/21 Page 4 of 13




                                         1   “Confidential” prior to, or contemporaneously with, the production or disclosure of the
                                         2   documents. The designation of documents as “CONFIDENTIAL” shall be accompanied
                                         3   with a Confidentiality Log in the form included at Exhibit A.
                                         4            A Designating Party must exercise restraint and make good faith efforts to limit
                                         5   CONFIDENTIAL designations to specific materials that qualify for protection under the
                                         6   appropriate standard. Further, a Designating Party must use good faith efforts to designate
                                         7   for protection only those parts of material, documents, items, or communications that
                                         8   qualify—so that other portions of the materials, documents, items, or communications for
                                         9   which protection is not warranted are not swept unjustifiably within the ambit of this Order.
                                        10   If only a portion or portions of materials on a page or within a document merit protection, a
                                        11   Producing Party must so indicate by making appropriate markings in the margins but not
                                        12   over text. The accompanying log should clearly explain which portion is designated as
                                        13   CONFIDENTIAL.
(702)728-5300 (T) / (702)425-8220 (F)




                                        14            A Producing Party that makes original documents or materials available for
     602 SOUTH TENTH STREET


      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15   inspection need not designate them for protection until after the inspecting Party has
                                        16   indicated which material it would like copied and produced. During the inspection and
                                        17   before the designation, all of the material made available for inspection shall be deemed
                                        18   “Confidential.” After the inspecting Party has identified the documents it wants copied and
                                        19   produced, the Producing Party must determine which documents, or portions thereof,
                                        20   qualify for protection under this Order, and, before producing the specified documents, the
                                        21   Producing Party must affix the appropriate legend on each page that contains Protected
                                        22   Material. If only a portion or portions of the material on a page qualifies for protection, the
                                        23   Producing Party also must clearly identify the protected portion(s) (e.g., by making
                                        24   appropriated markings in the margins or by redacting protected portions).
                                        25            Portions of depositions shall be designated CONFIDENTIAL when the deposition
                                        26   is taken or within fourteen (14) business days after receipt of the transcript, if feasible. Such
                                        27   designation shall be specific as to the portions to be protected and, if made by a Party, shall
                                        28   be accompanied with a certification and log on the form, attached as Exhibit A. A


                                                                                             4
                                             Case 2:21-cv-00241-GMN-DJA Document 13
                                                                                 10 Filed 06/11/21
                                                                                          06/09/21 Page 5 of 13




                                         1   Designating Party must exercise restraint and make good faith efforts to limit
                                         2   “CONFIDENTIAL” designations to specific materials that qualify for protection under the
                                         3   appropriate standards.
                                         4            Inadvertent or unintentional production of Protected Material without prior
                                         5   designation as “Confidential” shall not be deemed a waiver, in whole or in part, of the right
                                         6   to designate documents as Protected Material as otherwise allowed by this Order. Further,
                                         7   a Party may assert that disclosures or discovery material produced by another Party
                                         8   constitute Protected Material by informing the opposing Party by following the procedures
                                         9   set forth herein for a Designated Party.
                                        10            6.      PROTECTION OF PROTECTED MATERIAL.
                                        11            a. General Protections. Protected Material shall not be used or disclosed by the
                                        12   parties or counsel for the parties or any other persons identified below (¶ 6.b.) for any
                                        13   purposes whatsoever other than preparing for and conducting litigation in the above-entitled
(702)728-5300 (T) / (702)425-8220 (F)




                                        14   action (including any appeal).
     602 SOUTH TENTH STREET


      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15            b. Qualified Receiving Parties and Limited Third-Party Disclosures. Protected
                                        16   Material shall be held in confidence by each qualified Receiving Party to whom it is
                                        17   disclosed, shall be used only for purposes of this action, and shall not be disclosed to any
                                        18   person who is not a qualified recipient. All Protected Material shall be carefully maintained
                                        19   so as to preclude access by persons who are not qualified Receiving Parties.
                                        20            Subject to these requirements, in addition to Parties and the Court, the following
                                        21   categories of persons may be allowed to review Protected Material pursuant to this Order
                                        22   after executing an acknowledgment (in the form set forth at Exhibit B hereto), that he or she
                                        23   has read and understands the terms of this Order and is bound by it:
                                        24                 (1) Any officers, directors, or designated employees of a Party deemed
                                        25                    necessary by counsel of record in this action to aid in the prosecution,
                                        26                    defense, or settlement of this action;
                                        27                 (2) Professional outside vendors for attorneys of record (such as copying
                                        28                    services and translators and interpreters),


                                                                                           5
                                             Case 2:21-cv-00241-GMN-DJA Document 13
                                                                                 10 Filed 06/11/21
                                                                                          06/09/21 Page 6 of 13




                                         1                 (3) Court reporters, deposition notaries and staff;
                                         2                 (4) The author of any document designated as CONFIDENTIAL or the
                                         3                    original source of Confidential Information contained therein;
                                         4                 (5) Persons other than legal counsel who have been retained or specially
                                         5                    employed by a party as an expert witness for purposes of this lawsuit or
                                         6                    to perform investigative work or fact research;
                                         7                 (6) Deponents during the course of their depositions;
                                         8                 (7) Counsel for issuers of insurance policies under which any issuer may be
                                         9                    liable to satisfy part or all of a judgment that may be entered in these
                                        10                    proceedings or indemnify or reimburse payments or costs associated with
                                        11                    these proceedings;
                                        12                 (8) Any private mediator or arbitrator appointed by the Court or selected by
                                        13                    mutual agreement of the parties and the mediator or arbitrator’s
(702)728-5300 (T) / (702)425-8220 (F)




                                        14                    secretarial and clerical personnel;
     602 SOUTH TENTH STREET


      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15                 (9) Any other person as to whom the Producing Party has consented to
                                        16                    disclosure in advance and in writing, on notice to each Party hereto.
                                        17            c. Control of Documents. Counsel for Parties shall take reasonable efforts to
                                        18   prevent unauthorized disclosure of Protected Material pursuant to the terms of this Order.
                                        19   No copies of Protected Material shall be made except by or on behalf of attorneys of record,
                                        20   in-house counsel, or the parties in this action.
                                        21            d. Copies. Any person making copies of Protected Material shall maintain all
                                        22   copies within their possession or the possession of those entitled to access such information
                                        23   under the Protective Order. All copies shall be immediately affixed with the designation
                                        24   “CONFIDENTIAL” if the word does not already appear on the copy. All such copies shall
                                        25   be afforded the full protection of this Order.
                                        26            7.      UNAUTHORIZED DISCLOSURE.
                                        27            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                        28   Protected Material to any person or in any circumstance not authorized under this Stipulated


                                                                                              6
                                             Case 2:21-cv-00241-GMN-DJA Document 13
                                                                                 10 Filed 06/11/21
                                                                                          06/09/21 Page 7 of 13




                                         1   Protective Order, the Receiving Party must immediately (a) notify in writing the
                                         2   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
                                         3   copies of the Protected Material, (c) inform the person or persons to whom unauthorized
                                         4   disclosures were made of all the terms of this Order, and (d) request such person or persons
                                         5   to execute the “Acknowledgment and Agreement to Be Bound by Stipulated Protective
                                         6   Order” (Exhibit B).
                                         7            8.      FILING PROTECTED MATERIAL
                                         8            The Parties shall follow Rule 10-5 of the Local Rules of Practice for the U.S.
                                         9   District Court of Nevada and must file documents under seal under the Court’s electronic
                                        10   filing procedures.
                                        11            Further, the Parties recognize the presumption of public access inherent in judicial
                                        12   records and that a Protective Order does not establish that documents meet the standard for
                                        13   sealing set forth in Rule 10-5 of the Local Rules of Practice for the U.S. District Court of
(702)728-5300 (T) / (702)425-8220 (F)




                                        14   Nevada and the Ninth Circuit’s decisions in Kamakana v. City and County of Honolulu, 447
     602 SOUTH TENTH STREET


      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15   F.3d 1172 (9th Cir. 2006) and Ctr. for Auto Safety v. Chrysler Group, LLC, 809 F.3d 1092,
                                        16   1097 (9th Cir.), cert. denied sub nom. FCA U.S. LLC v. Ctr. for Auto Safety, 137 S. Ct. 38
                                        17   (2016). When a motion to seal is related to the merits of the case, a “party seeking to seal a
                                        18   judicial record then bears the burden of overcoming this strong presumption by meeting the
                                        19   ‘compelling reasons’ standard.” Kamakana, 447 F.3d at 1178. But when motion to seal is
                                        20   unrelated to the merits of the case, a party may overcome this presumption by meeting a less
                                        21   exacting “good cause standard.” Chrysler Group, 809 F.3d at 1097. To establish good cause,
                                        22   a party must show specific prejudice or harm—such as protecting a party from annoyance,
                                        23   embarrassment, oppression, or undue burden or expense—will result if the motion to seal is
                                        24   denied. Id. (quoting Fed. R. Civ. P. 26(c)). Further, the Court should make an independent
                                        25   determination regarding whether documents merits sealed status, and thus expressly
                                        26   reserves the right to do. Kamakana 447 F.3d at 1186-87.
                                        27            In recognition of this legal standard, and the fact that the party filing Protected
                                        28   Material may not be the party that designated it confidential (and thus, may not believe good


                                                                                           7
                                             Case 2:21-cv-00241-GMN-DJA Document 13
                                                                                 10 Filed 06/11/21
                                                                                          06/09/21 Page 8 of 13




                                         1   cause exists for sealing), the Parties suggest that the procedure set forth below is followed
                                         2   if the sole ground for a motion to seal is that the opposing party (or non-party) has designated
                                         3   a document as subject to protection pursuant to this Stipulated Protective Order: the Party
                                         4   filing such Protected Materials may assert in the accompanying motion any reasons why the
                                         5   Protected Materials should not, in fact, be kept under seal and the Designating Party, who
                                         6   must be properly noticed, may likewise file a response asserting its position that the
                                         7   Protected Material merits protection under Rule 26(c) of the Federal Rules of Civil
                                         8   Procedure and attaching a declaration supporting the assertion that the designated material
                                         9   meets the applicable standard.
                                        10               9.    CHALLENGES TO PROTECTED MATERIAL.
                                        11               Any designation of Protected Material is subject to challenge. The following
                                        12   procedures shall apply to any such challenge:
                                        13               a. Burden. The burden of proving the necessity of a “CONFIDENTIAL”
(702)728-5300 (T) / (702)425-8220 (F)




                                        14   designation remains with the party asserting confidentiality.
     602 SOUTH TENTH STREET


      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15               b. Notice; Opportunity to Challenge. A party who contends that Protected
                                        16   Material is not entitled to confidential treatment shall give written notice to the party who
                                        17   affixed the “CONFIDENTIAL” designation of the specific basis for the challenge. The party
                                        18   who so designated the documents shall have ten (10) days from service of the written notice
                                        19   to determine if the dispute can be resolved without judicial intervention and, if not, to move
                                        20   for an Order confirming the “CONFIDENTIAL” designation, and the status as Protected
                                        21   Material.
                                        22               c. Treatment as Protected Material until Order or Withdrawal.
                                        23   Notwithstanding any challenge to the designation of documents as such, all material
                                        24   previously designated “CONFIDENTIAL” shall continue to be treated as Protected Material
                                        25   subject to the full protections of this Order until one of the following occurs: (1) the Party
                                        26   who claims that the documents are Protected Material withdraws such designation in
                                        27   writing; (2) the Party who claims that the documents are confidential fails to move timely
                                        28   for an Order designating the documents as confidential as set forth in paragraph 9.b. above;


                                                                                            8
                                             Case 2:21-cv-00241-GMN-DJA Document 13
                                                                                 10 Filed 06/11/21
                                                                                          06/09/21 Page 9 of 13




                                         1   or (3) the Court rules that the documents are not Protected Material and/or should no longer
                                         2   be designated as “CONFIDENTIAL.”
                                         3            d. No Waiver. Challenges to the confidentiality of documents may be made at any
                                         4   time and are not waived by the failure to raise the challenge at the time of initial disclosure
                                         5   or designation.
                                         6            10.       DURATION; CONCLUSION OF LITIGATION.
                                         7            All provisions of this Order restricting the use of Protected Material shall continue
                                         8   to be binding after the conclusion of the litigation unless otherwise agreed or ordered.
                                         9   However, the dismissal of this action will terminate the jurisdiction of this Court, including
                                        10   over this Order.
                                        11            Within thirty (30) days of the final termination of in the above-entitled action,
                                        12   which would be either a final judgment on all claims or stipulation and order for dismissal
                                        13   with prejudice, all documents and information designated as CONFIDENTIAL by a
(702)728-5300 (T) / (702)425-8220 (F)




                                        14   Designating Party and which has not been challenged, including any copies, or documents
     602 SOUTH TENTH STREET


      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15   containing information taken therefrom, shall be returned to the Designating Party. In the
                                        16   alternative, within thirty (30) days of the final termination of this case, which would be
                                        17   either a final judgment on all claims or stipulation and order for dismissal with prejudice,
                                        18   all such documents, including copies, may be shredded or disposed of in a manner to ensure
                                        19   the destruction thereof and a declaration certifying such destruction or disposal provided to
                                        20   the Designating Party. To the extent a party has designated portions of a deposition
                                        21   transcript as CONFIDENTIAL, the non-designating party is under no obligation or duty to
                                        22   shred or dispose of the deposition transcript, however, the CONFIDENTIAL designation
                                        23   will remain.
                                        24            11.       PROTECTED MATERIAL SUBPOENAED OR ORDERED
                                        25                      PRODUCED IN OTHER LITIGATION.
                                        26            If a Party is served with a subpoena or an order issued in other litigation that would
                                        27   compel disclosure of Protected Material designated by another Party or Non-party, the Party
                                        28   must so notify the Designating Party, in writing (by e-mail or fax, if possible) within three


                                                                                            9
                                             Case 2:21-cv-00241-GMN-DJA Document 13
                                                                                 10 Filed 06/11/21
                                                                                          06/09/21 Page 10 of 13




                                         1   (3) court days after receiving the subpoena or order. Such notification must include a copy
                                         2   of the subpoena or court order.
                                         3            12.     ORDER SUBJECT TO MODIFICATION.
                                         4            This Order shall be subject to modification on motion of any Party or any other
                                         5   person who may show an adequate interest in the above-entitled action to intervene for
                                         6   purposes of addressing the scope and terms of this Order. The Order shall not, however, be
                                         7   modified until the Parties shall have been given notice and an opportunity to be heard on
                                         8   the proposed modification.
                                         9            13.     NO JUDICIAL DETERMINATION.
                                        10            This Order is entered based on the representations and agreements of the Parties
                                        11   and for the purpose of facilitating discovery. Nothing herein shall be construed or presented
                                        12   as a judicial determination that any specific document or item of information designated as
                                        13   CONFIDENTIAL by counsel is subject to protection under Rule 26(c) of the Federal Rules
(702)728-5300 (T) / (702)425-8220 (F)




                                        14   of Civil Procedure or otherwise until such time as a document-specific ruling shall have
     602 SOUTH TENTH STREET


      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15   been made.
                                        16            14.     MISCELLANEOUS.
                                        17            a. Public Health and Safety. Nothing in this Order is intended to prevent any
                                        18   Party from raising with the Court any concern that the disclosure of certain Protected
                                        19   Material may have a possible adverse effect upon the general public health or safety, or the
                                        20   administration or operation of government or public office.
                                        21            b. Right to Further Relief. Nothing is this Order abridges the right of any person
                                        22   to seek its modification by the Court in the future.
                                        23            c. Right to Assert Other Objections. By stipulating to the entry of this Order, no
                                        24   Party waives any right it otherwise would have to object to disclosing or producing any
                                        25   information or item on any ground not addressed in this Order. Similarly, no Party waives
                                        26   any right to object on any ground to use in evidence of any of the material covered by this
                                        27   Protective Order.
                                        28   ///


                                                                                           10
                                             Case 2:21-cv-00241-GMN-DJA Document 13
                                                                                 10 Filed 06/11/21
                                                                                          06/09/21 Page 11 of 13




                                         1            15.     PERSONS BOUND UPON ENTRY OF ORDER.
                                         2            This Order shall take effect when entered and shall be immediately binding upon
                                         3   the Parties (as defined herein). It shall also be binding upon subsequent parties that are added
                                         4   to this matter, each of which shall execute Exhibit B (Agreement to be bound).
                                         5            IT IS SO STIPULATED.
                                         6
                                             DATED this 9th day of June, 2021.                   DATED this 9th day of June, 2021.
                                         7
                                             MCLETCHIE LAW                                       NORTH   LAS    VEGAS                  CITY
                                         8                                                       ATTORNEY’S OFFICE
                                         9
                                             /s/ Leo S. Wolpert                                  /s/ Rhiann Jarvis Denman
                                        10   Margaret A. McLetchie, NBN 10931                    Micaela Rustia Moore, NBN 9676
                                             Alina M. Shell, NBN 11711                           Noel E. Eidsmore, NBN 7688
                                        11   Leo S. Wolpert, NBN 12658                           Rhiann Jarvis Denman, NBN 13509
                                        12   701 East Bridger Avenue, Suite 520                  2250 Las Vegas Blvd. North, Suite 810
                                             Las Vegas, NV 89101                                 North Las Vegas, Nevada 89030
                                        13   Telephone: (702) 728-5300                           Telephone: (702) 633-1050
(702)728-5300 (T) / (702)425-8220 (F)




                                             Email: maggie@nvlitigation.com                      Email: jarvisr@cityofnorthlasvegas.com
                                        14
     602 SOUTH TENTH STREET


      WWW.NVLITIGATION.COM




                                                                                                 Counsel for Defendants,
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15   Jennifer L. Braster, Nevada Bar No. 9982            City of North Las Vegas, Sgt. Scott Salkoff,
                                             NAYLOR & BRASTER                                    and Ofc. Michael Rose
                                        16   1050 Indigo Drive, Suite 200
                                             Las Vegas, NV 89145
                                        17   Telephone: (702) 420-7000
                                        18   Email: jbraster@nblawnv.com
                                             Counsel for Plaintiffs,
                                        19   Genoa Jones and Cornell Tinsley
                                        20
                                                                                       ORDER
                                        21
                                                                                      IT IS SO ORDERED.
                                        22
                                        23
                                        24
                                        25                                            U.S. DISTRICT COURT MAGISTRATE JUDGE

                                        26                                                        June 11, 2021
                                                                                      DATED:
                                        27
                                        28


                                                                                            11
                                             Case 2:21-cv-00241-GMN-DJA Document 13
                                                                                 10 Filed 06/11/21
                                                                                          06/09/21 Page 12 of 13




                                                                             EXHIBIT A
                                         1
                                                            [Name]’s LOG OF CONFIDENTIAL DESIGNATIONS
                                         2
                                         3                   Bates No.
                                               Date    of    or Other     Specific   Description     of   Authority/Basis for
                                         4     Production    Identifier   Documents or Information        Designation
                                         5
                                         6
                                         7
                                         8
                                         9
                                        10
                                        11
                                        12
                                        13
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28
                                             Case 2:21-cv-00241-GMN-DJA Document 13
                                                                                 10 Filed 06/11/21
                                                                                          06/09/21 Page 13 of 13




                                                                                     EXHIBIT B
                                         1
                                         2                      ACKNOWLEDGMENT OF UNDERSTANDING
                                                                    AND AGREEMENT TO BE BOUND
                                         3
                                                                      UNITED STATES DISTRICT COURT
                                         4
                                                                           DISTRICT OF NEVADA
                                         5
                                             GENOA JONES and CORNELL TINSLEY,                    Case. No.: 2:21-cv-00241-GMN-DJA
                                         6   individuals,
                                         7                Plaintiffs,
                                                     vs.
                                         8
                                             CITY OF NORTH LAS VEGAS, Nevada, a                  ACKNOWLEDGMENT OF
                                         9   Municipal Corporation; SERGEANT SCOTT               UNDERSTANDING AND
                                        10   SALKOFF, an individual; and OFFICER                 AGREEMENT TO BE BOUND
                                             MICHAEL ROSE, an individual,
                                        11                 Defendants.
                                        12            The undersigned hereby acknowledges that he or she has read the Confidentiality

                                        13   Order dated ________________, 2021, in the above-captioned action, understands the terms
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14   thereof, and agrees to be bound by such terms. The undersigned submits to the jurisdiction
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15   of the United States District Court for the District of Nevada relating to the Confidentiality

                                        16   Order during the pendency of the above-entitled action and understands that the terms of

                                        17   said Order obligate him/her to use discovery materials designated CONFIDENTIAL solely

                                        18   for the purposes of the above-captioned action, and not to disclose any such Protected

                                        19   Material to any person, firm, entity, or concern.

                                        20            The undersigned acknowledges that violation of the Stipulated Confidentiality

                                        21   Order may result in penalties for contempt of court.

                                        22            Name:
                                        23            Job Title:
                                                      Employer:
                                        24            Business Address:
                                        25
                                        26
                                        27
                                             Date                                            Signature
                                        28
